DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This communication is responsive to an amendment filed 09/23/2020. 
2.	Claims 2-21 are pending in this application; and, claims 2, 11 and 19 are independent claims. Claims 2, 11 and 19 have been amended; claims 1 and 22 have been cancelled. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 2, 4-11 and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toyama et al. (“Toyama”, US 7,383,508 B2), Ubillos (US 5999173 A), Takai et al. (“Takai”, US 5870090 A) and Moteki (US 20050100308 A1).
As per claim 2, Toyama teaches a display apparatus comprising: circuitry configured to retrieve a video item from a non-transitory storage medium and display a representation of the 
Toyama does not disclose in response to a user input to expand a dimension of a box that surrounds a first key frame, one or more second different frames of item within the expanded dimension of the box, at least one second frame having a same dimension as the first frame and a further second frame being partially displayed within the expanded dimension of the box when the box is insufficiently expanded to display an entire further second frame, the one or more second key frames being temporally different from the first key frame and of a same video item as the first key frame generate, in response to a user operation performed on the first key frame, a box that surrounds the first key frame and is different from the first key frame and is generated in response to the user operation performed on the first key frame. However, Ubillos in the analogous art of clip editing teaches: in response to a user input to expand a dimension of a box that surrounds a first key frame, one or more second different frames of item within the expanded dimension of the box, at least one second frame having a same dimension as the first frame and a further second frame being partially displayed within the expanded dimension of the box when the box is insufficiently expanded to display an entire further second frame, i.e. partial key frames are not displayed, the one or more second key frames being temporally different from the first key frame and of a same video item as the first key frame, generate, in response to a user operation performed on the first key frame, a box that surrounds the first key frame and is different from the first key frame and is generated in response to the user operation performed on the first key frame (figs. 6-7; col. 10, line 48 – col. 11, line 27: the user drags the edge 82 to a new “Out” point at time code 0:00:12:00 that now includes additional frames and a longer version of clip 80; moreover, in response to selection, a border/box is displayed around the selected frame). It would have been 
Toyama and Ubillos do not explicitly disclose a frame remaining partially displayed within an expanded dimension of a box after the expanding of the dimension of the box has ended and when the box has been insufficiently expanded. However, Takai in the analogous art of partial display teaches: a frame remaining partially displayed within an expanded dimension of a box after the expanding of the dimension of the box has ended and when the box has been insufficiently expanded (fig. 9; col. 9, Lines 44-52: window 374 is enlarged with some of the icons being partially displayed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takai with the teachings of the modified Toyama. One having ordinary skill in the art would have been motivated to combine such display to allow users to customize their workspace in the case where multiple windows are open during multitasking. 
However, a border surrounding a frame such that a gap exists between borders of a first box and second box is not explicitly disclosed. However, Moteki in the analogous art of displaying boxes teaches: a border surrounding a frame such that a gap exists between borders of a first box and second box (fig. 3A; para [0008, 0020, 0155]: fig. 3A depicts thumbnails with additional borders surrounding frames such that a gap exist between border of a first box “Chpt 3”  and a second box “Chpt 4”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moteki with the teachings of the modified Toyama. One having ordinary skill in the art would have been motivated to 
As per claim 4, the modified Toyama teaches the apparatus of claim 2. The modified Toyama further teaches expanding the box in a horizontal direction, in response to the user input (Ubillos: figs. 6-7; col. 10, line 48 – col. 11, line 27: horizontal, leftward direction). 
As per claim 5, the modified Toyama teaches the apparatus of claim 2. The modified Toyama further teaches displaying multiple sets of first and second key frames within different expanded boxes (Toyama: fig. 4; col. 8, lines 15-24).
As per claim 6, the modified Toyama teaches the apparatus of claim 5. The modified Toyama further teaches displaying multiple sets of first and second key frames within different expanded boxes (Toyama: fig. 4; col. 8, lines 15-24).
As per claim 7, the modified Toyama teaches the apparatus of claim 2. The modified Toyama further teaches expanding the box in response to a drag operation of a select-and-drag operation (Ubillos: figs. 6-7; col. 10, line 48 – col. 11, line 27: drag and release operation).
As per claim 8, the modified Toyama teaches the apparatus of claim 7. The modified Toyama further teaches that the select-and-drag operation is controlled by a user input device (Ubillos: figs. 6-7; col. 10, line 48 – col. 11, line 27: via mouse).
As per claim 9, the modified Toyama teaches the apparatus of claim 2. The modified Toyama further teaches playback of the video item begins from a temporal position in the video item corresponding to a selected second key frame (Toyama: figs. 6-7: e.g. playback in window 600).
As per claim 10, the modified Toyama teaches the apparatus of claim 6. The modified Toyama further teaches playback of the video item begins from a temporal position in the video 
As per claim 11, Toyama teaches a display method comprising: retrieving a video item from a non-transitory storage medium and display a representation of the video item as a first key frame of the video item (figs. 5-6; col. 8, lines 48-63; col. 9, lines 50-57; display a plurality of keyframes for a cliplet in successive or adjacent keyframe windows in keyframe window 420) and performing playback of the video item (fig. 6: playback in window 600). 
Toyama does not disclose in response to a user input to expand a dimension of a box that surrounds a first key frame, one or more second different frames of item within the expanded dimension of the box, at least one second frame having a same dimension as the first frame and a further second frame being partially displayed within the expanded dimension of the box when the box is insufficiently expanded to display an entire further second frame, the one or more second key frames being temporally different from the first key frame and of a same video item as the first key frame generate, in response to a user operation performed on the first key frame, a box that surrounds the first key frame and is different from the first key frame and is generated in response to the user operation performed on the first key frame. However, Ubillos in the analogous art of clip editing teaches: in response to a user input to expand a dimension of a box that surrounds a first key frame, one or more second different frames of item within the expanded dimension of the box, at least one second frame having a same dimension as the first frame and a further second frame being partially displayed within the expanded dimension of the box when the box is insufficiently expanded to display an entire further second frame, i.e. partial key frames are not displayed, the one or more second key frames being temporally different from the first key frame and of a same video item as the first key frame, generate, in response to a user operation performed on the first key frame, a box that surrounds the first key frame and is different from the 
Toyama and Ubillos do not explicitly disclose a frame remaining partially displayed within an expanded dimension of a box after the expanding of the dimension of the box has ended and when the box has been insufficiently expanded. However, Takai in the analogous art of partial display teaches: a frame remaining partially displayed within an expanded dimension of a box after the expanding of the dimension of the box has ended and when the box has been insufficiently expanded (fig. 9; col. 9, Lines 44-52: window 374 is enlarged with some of the icons being partially displayed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takai with the teachings of the modified Toyama. One having ordinary skill in the art would have been motivated to combine such display to allow users to customize their workspace in the case where multiple windows are open during multitasking. 
However, a border surrounding a frame such that a gap exists between borders of a first box and second box is not explicitly disclosed. However, Moteki in the analogous art of displaying boxes teaches: a border surrounding a frame such that a gap exists between borders of a first box 

As per claim 13, the modified Toyama teaches the method of claim 11. The modified Toyama further teaches expanding the box in a horizontal direction, in response to the user input (Ubillos: figs. 6-7; col. 10, line 48 – col. 11, line 27: horizontal, leftward direction). 
As per claim 14, the modified Toyama teaches the method of claim 11. The modified Toyama further teaches displaying multiple sets of first and second key frames within different expanded boxes (Toyama: fig. 4; col. 8, lines 15-24).
As per claim 15, the modified Toyama teaches the method of claim 14. The modified Toyama further teaches displaying multiple sets of first and second key frames within different expanded boxes (Toyama: fig. 4; col. 8, lines 15-24).
As per claim 16, the modified Toyama teaches the method of claim 11. The modified Toyama further teaches expanding the box in response to a drag operation of a select-and-drag operation (Ubillos: figs. 6-7; col. 10, line 48 – col. 11, line 27: drag and release operation).
As per claim 17, the modified Toyama teaches the method of claim 11. The modified Toyama further teaches that the select-and-drag operation is controlled by a user input device (Ubillos: figs. 6-7; col. 10, line 48 – col. 11, line 27: via mouse).

As per claim 19, Toyama teaches a non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method, the method comprising: retrieving a video item from a non-transitory storage medium and display a representation of the video item as a first key frame of the video item (figs. 5-6; col. 8, lines 48-63; col. 9, lines 50-57; display a plurality of keyframes for a cliplet in successive or adjacent keyframe windows in keyframe window 420) and performing playback of the video item (fig. 6: playback in window 600). 
Toyama does not disclose in response to a user input to expand a dimension of a box that surrounds a first key frame, one or more second different frames of item within the expanded dimension of the box, at least one second frame having a same dimension as the first frame and a further second frame being partially displayed within the expanded dimension of the box when the box is insufficiently expanded to display an entire further second frame, the one or more second key frames being temporally different from the first key frame and of a same video item as the first key frame generate, in response to a user operation performed on the first key frame, a box that surrounds the first key frame and is different from the first key frame and is generated in response to the user operation performed on the first key frame. However, Ubillos in the analogous art of clip editing teaches: in response to a user input to expand a dimension of a box that surrounds a first key frame, one or more second different frames of item within the expanded dimension of the box, at least one second frame having a same dimension as the first frame and a further second frame being partially displayed within the expanded dimension of the box when the box is 
Toyama and Ubillos do not explicitly disclose a frame remaining partially displayed within an expanded dimension of a box after the expanding of the dimension of the box has ended and when the box has been insufficiently expanded. However, Takai in the analogous art of partial display teaches: a frame remaining partially displayed within an expanded dimension of a box after the expanding of the dimension of the box has ended and when the box has been insufficiently expanded (fig. 9; col. 9, Lines 44-52: window 374 is enlarged with some of the icons being partially displayed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takai with the teachings of the modified Toyama. One having ordinary skill in the art would have been motivated to combine such display 
However, a border surrounding a frame such that a gap exists between borders of a first box and second box is not explicitly disclosed. However, Moteki in the analogous art of displaying boxes teaches: a border surrounding a frame such that a gap exists between borders of a first box and second box (fig. 3A; para [0008, 0020, 0155]: fig. 3A depicts thumbnails with additional borders surrounding frames such that a gap exist between border of a first box “Chpt 3”  and a second box “Chpt 4”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moteki with the teachings of the modified Toyama. One having ordinary skill in the art would have been motivated to combine such displays in order for a user to easily distinguish chapters with specific attribute information (para [0104]).

As per claim 20, the modified Toyama teaches the medium of claim 19. The modified Toyama further teaches expanding the box in a horizontal direction, in response to the user input (Ubillos: figs. 6-7; col. 10, line 48 – col. 11, line 27: horizontal, leftward direction). 
As per claim 21, the modified Toyama teaches the medium of claim 19. The modified Toyama further teaches displaying multiple sets of first and second key frames within different expanded boxes (Toyama: fig. 4; col. 8, lines 15-24).
5.	Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toyama et al. (“Toyama”, US 7,383,508 B2), Ubillos (US 5999173 A), Takai et al. (“Takai”, US 5870090 A), Moteki (US 20050100308 A1) and Girgensohn et al. (pp 1-3).
 As per claims 3 and 12, the modified Toyama teaches the apparatus of claim 2 and method of claim 11 wherein a first keyframe is a first frame in time order of the video item from a 

Response to Arguments
6.	Applicant's arguments filed 09/23/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection, except for the following:
Applicant argued:
	Toyama. Ubillos. and Takai are silent with respect to generating, in response to a user operation performed on the first key frame, a box that surrounds the first key frame and is different from the first key frame, expanding, in response to a user input, a dimension of the box, which surrounds the first key frame, is different from the first key frame, and is generated in response to the user operation performed on the first key frame, and adding, in response to expanding the dimension of the box, which surrounds the first key frame, is different from the first key frame, and is generated in response to the user operation performed on the first key frame, one or more second key frames of the video item within the expanded dimension of the box, the one or more second key frames being temporally different from the first key frame and of a same video item as the first key frame, at least one second key frame having a same dimension as the first key frame and a further second key frame being partially displayed within the expanded 
	The Office disagrees for the following reason(s):
	 Ubillos teaches in response to a user operation performed on the first key frame, a darker box surrounds the first key frame, which is different from the first key frame and is typical in user interfaces to show selection and expanding, in response to a user input, a dimension of the box, which surrounds the first key frame and adding, in response to expanding the dimension of the box one or more second key frames of video item within the expanded dimension of the box (fig. 6 displays a box that surrounds key frames, and fig. 7 displays a highlighted bolded box surrounding the key frames in response to selection and expanding via dragging to display additional key frames), the one or more second key frames being temporally different from the first key frame and of a same video item as the first key frame, at least one second key frame having a same dimension as the first key frame (fig. 7: e.g. first key frame 80 is displayed at time code 0:00:10:00 on the timeline/”time ruler”, and second key frame after expansion is displayed at time code 0:00:10:00 (col. 10, line 48 – col. 11, line 27), each key frame displayed with the same time interval on the time ruler and, therefore, have the same temporal dimension as well as visually apparent even (when physically measured)). Although it appears from fig. 6 to fig. 7 in Ubillos that a whole  frame is displayed within the expanded dimension of the box, it is not explicitly disclosed that the frame is partially revealed as the user drags; however, Takai teaches a frame being partially displayed within the expanded dimension of the box when the box is insufficiently expanded to display an entire further second key frame, the further second key frame remaining partially displayed within the expanded dimension of the box after the expanding of the dimension of the 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


	
/Le Nguyen/				
Patent Examiner 			
May 7, 2021

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174